UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2048



MARK BLAIR,

                                              Plaintiff - Appellant,

          versus


RAVENSWOOD VILLAGE HEALTH CENTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-97-1256-6)


Submitted:    January 19, 1999             Decided:   March 19, 1999


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Blair, Appellant Pro Se. Rodney Lloyd Bean, STEPTOE & JOHN-
SON, Morgantown, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Blair appeals the district court’s order dismissing his

Title VII action.    See 42 U.S.C. § 2000e-2 (1994).   We have re-

viewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Blair v. Ravenswood, No. CA-97-1256-6 (S.D.W. Va. June

15, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2